Citation Nr: 0109457	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart and vascular disease and claimed residuals, to include 
joint pain, numbness, tingling in the upper and lower 
extremities, poor circulation, and a left leg below-the-knee 
amputation.

2.  Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
1960 to August 1960, and had additional periods of reserve 
duty.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In an August 2000 Hearing Officer decision, the veteran's 
claim for service connection for hypertension was reopened, 
and denied as not well grounded.  The veteran is advised that 
a notice of disagreement submitted within one year of his 
notification of this decision would constitute a timely 
notice of disagreement.  

Should a timely appeal on the issue of service connection for 
hypertension not be received from the veteran, the RO and the 
veteran are referred to the Veterans Claims Assistance Act of 
2000, regarding final decisions denying claims on the basis 
that they were not well grounded during the period from July 
14, 1999, to November 8, 2000.  Such claims must be 
readjudicated upon motion of the claimant or the Secretary if 
the motion is filed prior to November 9, 2002.  See Section 7 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


REMAND

The gist of the veteran's contentions appears to be that he 
does not have rheumatic heart disease, but rather has 
ischemic heart disease, arteriosclerosis, other vascular 
disease, and hypertension, and residuals of these conditions.  
He asserts that these disorders had their onset during his 
period of active duty for training in 1960, as evidenced by 
his 41-day hospitalization during that period.  On this 
point, the veteran questions the inservice diagnosis of 
rheumatic heart disease, and maintains rather that he 
experienced the onset of his current claimed conditions 
during service.  He believes that a review of his treatment 
in 1960, to include his initial complaints and symptoms 
during treatment and hospitalization, would substantiate his 
claims.  

In addition to his service connection claims, currently 
certified as on appeal is the issue of entitlement to an 
increased rating for rheumatic heart disease, currently 
evaluated as 10 percent disabling.  The RO should seek 
clarification from the veteran as to whether it is his 
intention to continue his appeal for an increased rating for 
rheumatic heart disease, especially in light of his apparent 
contention that he does not have rheumatic heart disease.

There are service medical records that have not been 
associated with the claims file, to include a 41-day period 
of hospitalization during the veteran's period of active duty 
for training in 1960.  This evidence presumably would be 
highly relevant to the veteran's fundamental argument that 
the correct diagnoses of his inservice disorders were 
ischemic heart disease, arteriosclerosis, other vascular 
disease, and hypertension.   Also, judging from the veteran's 
May 2000 RO hearing testimony, Social Security Administration 
records, and letters from private physicians associated with 
the claims file, it appears certain that there is a large 
quantity of pertinent private medical records that have not 
been sought or obtained.  Under the Veterans Claims 
Assistance Act of 2000, VA's duty to assist the veteran in 
obtaining all of these records is heightened.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The record should be carefully reviewed by the RO and 
compliance with the provisions of the newly enacted VCAA 
ensured.  The determination of the specific RO development 
and notice requirements of the VCAA are evolving matters at 
the time of this Board action.  See Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claim.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

The records sought must include, but are 
not limited to, all treatment and 
hospitalization records during the 
veteran's period of active duty for 
training and all additional service 
medical records pertaining to any period 
of active or inactive duty.  The records 
sought must also include all pertinent VA 
and private medical records that have not 
been associated with the claims file, 
dating from the 1960s forward.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  The RO should seek clarification from 
the veteran as to whether it is his 
intention to continue his appeal for an 
increased rating for rheumatic heart 
disease.

4.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



